Citation Nr: 9931610	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-19  600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
Charcot-Marie-Tooth disease (CMTD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
April 1971.  

In August 1974, the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for CMTD.  The RO notified the veteran of that decision by 
letter dated September 11, 1974; he did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1998).  

In August 1981, the VARO reopened the claim and denied service 
connection for CMTD.  The RO notified the veteran of that 
decision by letter dated August 18, 1981; he did not appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1998).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the VARO not 
to reopen the claim and a September 1998 rating decision that 
reopened the claim but denied service connection for CMTD as 
not well grounded.  


FINDINGS OF FACT

1.  The RO denied service connection for CMTD in August 1974 
and notified the veteran of that decision by letter dated 
September 11, 1974; he did not appeal.  

2.  The RO denied service connection for CMTD in August 1981 
and notified the veteran of that decision by letter dated 
August 18, 1981; he did not appeal.  

3.  Evidence received since the August 1981 rating decision 
included medical evidence and lay statements, which show that 
the veteran currently has CMTD.  

4.  The claim of entitlement to service connection for CMTD 
is plausible.  


CONCLUSIONS OF LAW

1.  The evidence received since the August 1981 rating 
decision is new and material evidence; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

2.  The claim of entitlement to service connection for CMTD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The May 1969 enlistment examination report shows that the 
veteran's neurological and spine and other musculoskeletal 
systems were normal.  The examiner noted a history of mumps 
in the veteran's childhood, nocturnal leg cramps, refractive 
error, and mild to moderate anxiety.  

While in service, the veteran was seen at the clinic in 
September 1969, the first time for foot trouble, and the 
second time for pain in the knee and left ankle when running.  
The examinations were negative.  The veteran was seen a third 
time in September 1969 for foot, arch, and ankle problems, 
but the x-ray was negative.  The September 1969 x-ray report 
stated that cystic changes were noted over the medial first 
proximal interphalangeal joint which are probably 
degenerative in nature, associated with mild halux valgus 
deformity.  The examiner saw no definite evidence of a 
fracture and recommended a repeat study in 10-14 days if the 
pain continued.  The veteran was seen at the clinic in 
October 1969 for a swollen right foot and knee, but again, 
the examination was negative.  The veteran was seen at the 
clinic in January 1970 for pain in the right foot at night.  
The examiner noted that no abnormality was seen, and the 
examination was negative.  

The April 1971 discharge examination report shows that the 
veteran's neurological and spine and other musculoskeletal 
systems were normal.  The examiner noted that the veteran had 
mumps in childhood, occasional left foot and leg cramps on 
overexertion, and that the veteran denied all other 
significant medical and surgical history.  

The veteran filed his original application for service 
connection for a foot disorder in July 1974.  He stated that 
he had received post-service treatments in 1973-1974 from 
F.J.  The RO denied service connection for a foot disorder in 
August 1974 and notified the veteran of that decision by 
letter dated September 11, 1974; he did not appeal.  The RO 
denied service connection for CMTD in August 1981 and 
notified the veteran of that decision by letter dated August 
18, 1981; he did not appeal.  

In a June 1981 letter to F.J., M.D., G.B., M.D., stated that 
after examination of the veteran in the office and 
subsequently in the hospital that the veteran was suffering 
from CMTD or progressive peroneal atrophy.  There appeared to 
be a positive family history for a neuromuscular disease and 
a number of members of the veteran's family had high arches 
that may have represented a form of the disease.  There is 
not treatment for this neuromuscular disorder which is 
genetically determined, and the veteran could anticipated a 
slow progression of neuromuscular dysfunction such that in 
time the veteran would be significantly disabled.  The 
progression usually took place over a number of years.  In 
Dr. G.B.'s judgment, the veteran was still able to work 
though his condition would require that he work in a 
relatively sedentary type of employment.  The veteran's 
intellectual functions were normal and were not expected to 
be compromised by the disease.  

In his July 1981 statement, the veteran alleged that he was 
bothered with CMTD in his later military service but he was 
not treated.  In July 1981, Dr. G.B. stated that the veteran 
had been evaluated extensively in the office and during the 
hospitalization at R.M. Hospital with reference  to a problem 
of neuromuscular dysfunction identified to be on the basis of 
CMTD or progressive peroneal atrophy.  The condition was 
genetically determined.  The examiner stated that it was 
clear from the veteran's history that the neuromuscular 
dysfunction was aggravated by the demands made upon him 
during his time in the military service.  In Dr. G.B.'s 
judgment, although the condition was not service connected, 
it certainly was aggravated by the veteran's time in service.  
The veteran had experienced a slowly progressive 
deterioration in neuromuscular dysfunction over the years, 
including the time he was in service.  

The August 1981 Physical Capacities Evaluation stated that, 
in an 8 hour day, the veteran could stand and walk 2-3 hours, 
the veteran could never lift objects over 20 pounds, 
occasionally lift objects of 11-20 pounds, and frequently 
lift objects of up to 10 pounds.  The examiner noted that the 
veteran could use both of his hands for repetitive action 
such as simple grasping, pushing and pulling, and fine 
manipulation.  The veteran could use both feet for light 
repetitive movements, as in operating foot controls.  He 
could not squat or climb at all, and he could occasionally 
bend, crawl, and reach above shoulder level.  The veteran 
could not return to work which involved unprotected heights 
but he could be around moving machinery, drive automotive 
equipment, be exposed to marked changes in temperature and 
humidity, and to dust, fumes, and gases.  

Dr. G.B. stated in September 1981 that the veteran had been 
evaluated extensively in the office and during a 
hospitalization at R.M. Hospital in the latter part of June 
1981, with reference to neuromuscular dysfunction identified 
to be on the basis of CMTD or progressive peroneal atrophy.  
The condition had led to a major impairment in neuromuscular 
function in the limbs, especially in the lower.  
Historically, this condition first manifested itself during 
the veteran's time in the military service.  In Dr. G.B.'s 
judgment, the condition was aggravated by the physical 
demands made upon the veteran during military service.  He 
experienced a progressive deterioration in neuromuscular 
dysfunction over the years, and further deterioration in the 
future could be anticipated.  

Dr. G.B. stated in December 1981 that the veteran was being 
followed neurologically because of a problem of CMTD.  The 
CMTD had caused considerable weakness in the veteran's limbs 
distally, especially in the lower limbs with some sensory 
changes as well.  His neuromuscular status was virtually 
exactly as it was previously documented.  The physician 
stated that, in his judgment, the veteran's condition allowed 
him to continue to work, particularly in view of the job 
replacement that he had been given.  

In a May 1998 statement, A. L., M.D., stated that the veteran 
had been followed by G.B., of the same neurological center, 
but had not been seen since September 1990.  The veteran 
reported that he had difficulty completing basic training 
because of CMTD and that the symptoms had been slowly 
progressive since that time.  The examiner noted from a 
review of the veteran's military records that he frequently 
complained of leg cramps bilaterally.  No other evidence of 
neuropathy was seen in the medical records.  The diagnosis 
was CMTD, also known as hereditary motor sensory neuropathy, 
most likely type I.  The examiner opined that he did not feel 
that the veteran encountered anything during his military 
service that caused this condition, or exacerbated the 
condition.  On the other hand, the examiner opined that it 
was quite clear that the veteran was affected with the 
condition during his time in the military.  The examiner felt 
that the neuropathy was the cause of the veteran's frequent 
"muscle cramps" in the lower extremities as well as the 
difficulty in completing basic training physical testing.  To 
quantify the degree of dysfunction, the examiner scheduled 
the veteran for a nerve conduction study to be performed in 
1-2 months.  However, the report from the nerve conduction 
study, if it exists, is not included in the claims folder.  

The veteran, with his representative, provided sworn 
testimony at the September 1999 hearing.  The veteran 
testified that he was unable to keep up physically during 
basic training because his feet started to swell and turned 
black, and he had leg cramps 5-6 times over a 2-month period 
while in service.  Transcript (September 1999), pages 6-7.  
He first noticed a lot of weakness in his muscles during 
basic training because he could not keep up while running 
laps, climbing, jumping, or performing any activity that 
required leg muscles to push.  Transcript (September 1999), 
pages 10-11.  After service, he could not run in the adult 
league softball, and he dropped or could not carry objects of 
considerable weight at work.  The doctor ran tests and 
diagnosed him with CMTC in 1981.  Transcript (September 
1999), page 8.  Prior to the diagnosis, he noticed weakness 
in his arms, leg, hands, wrists, and feet.  Transcript 
(September 1999), pages 8-9.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; 
Fossie v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption.  38 U.S.C.A. §§ 
1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) (1999).  The 
burden of proof is on the government to rebut the presumption 
of sound condition upon induction by showing that the 
disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

38 C.F.R. § 3.303(c) (1999) excludes congenital defects from 
consideration for service connection: Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  
When a disease is of a congenital nature, VA adjudicators are 
justified in finding that such disease pre-existed service, 
but that in cases where the disease is first manifest in 
service, guidance from medical authorities may be necessary 
regarding the actual time of inception.  In these cases, 
entitlement to service connection should be turned on whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  See Monroe v. Brown, 4 
Vet. App. 513, 515 (1993).  

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut  the presumption of aggravation where the preservice 
disability  underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).  

Entitlement to service connection for a congenital disorder 
may be allowed if the congenital disorder initially became 
manifest in service but progresses during service at a 
greater rate than normally expected.  VA General Counsel 
Precedent Opinion 67-90, 55 Fed. Reg. 43253 (1990).  


Analysis

The August 1974 and August 1981 rating decisions became final 
because the veteran did not file timely notices of 
disagreement.  The veteran was notified of the August 1974 
rating decision on September 11, 1974, and he did not file a 
notice of disagreement with the RO by September 11, 1975.  
The veteran was notified of the August 1981 rating decision 
on August 18, 1981, and he did not file a notice of 
disagreement with the RO by August 18, 1982.  

The veteran has presented new evidence that was not in the 
record at the time of the August 1981 rating decision:  1) an 
August 1981 Physical Capacities Evaluation; 2) private 
examiners' letters of June 1981, September 1981, December 
1981, and May 1998; 3) the veteran's July 1998 statement; 4) 
the representative's November 1998 and May 1999 statements; 
and 5) the veteran's sworn testimony from the September 1999 
hearing.  This evidence is not cumulative because the record 
previously contained no physical capacities evaluation, no 
medical records after July 1981, no representative's 
statements, and no sworn testimony.  The new evidence is 
material because its helps to explain the nature and duration 
of the veteran's current disability.  Therefore, the evidence 
presented since the August 1981 rating decision is new and 
material evidence.  

The claim must be reopened because the new and material 
evidence, which confirms the presence of CMTD, in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The new and material evidence, in conjunction with the 
previous evidence, established a well grounded claim.  The 
veteran established that he has a current disability of CMTD 
because the private examiners' December 1981 and May 1998 
letters stated that the veteran was being followed 
neurologically because of a problem with CMTD.    

Next, although CMTD was not incurred during service, its 
symptoms first manifested during service.  Initially, the 
veteran was presumed sound at enlistment because, although a 
history of nocturnal leg cramps were noted, the May 1969 
enlistment examination report showed that the veteran's 
neurological and spine and other musculoskeletal systems were 
normal.  In addition, although occasional left foot and leg 
cramps on overexertion were noted, the April 1971 discharge 
examination report shows that the veteran's neurological and 
spine and other musculoskeletal systems were normal.  
However, the clear and unmistakable evidence demonstrated 
that CMTD is a congenital problem that preexisted service.  
The private examiner's June 1981 letter stated that there is 
no treatment for this neuromuscular disorder, which is 
genetically determined.  

Although CMTD preexisted service, medical evidence and lay 
statements show that CMTD symptoms first manifested during 
service.  The private examiner's September 1981 letter stated 
that historically the condition first manifested itself 
during the veteran's time in the military service.  The 
veteran testified at his hearing that he first noticed a lot 
of weakness in his muscles during basic training because he 
could not keep up while running laps, climbing, jumping, or 
performing any activity that required leg muscles to push.  
Transcript (September 1999), pages 10-11.  The veteran's lay 
statements are probative because, although he is not 
competent to render medical opinions or medical diagnoses 
regarding the etiology of disorders, he is competent to 
provide evidence of observable symptoms, such as his 
difficulty in running, climbing, or jumping.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The veteran has also satisfied the Caluza nexus requirement 
because the private examiners' July 1981, September 1981, and 
May 1998 letters stated that the veteran's neuromuscular 
dysfunction was aggravated or affected by the physical 
demands made upon him during his time in the military 
service.   Therefore, the claim for service connection for 
CMTD is well grounded.  

Although the Board is deciding the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim in June 1998, the veteran has not been prejudiced by 
the decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


ORDER

New and material having been presented, the reopened claim of 
entitlement to service connection for CMTD is well grounded.  


REMAND

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.  
In this case, several documents reference other documents 
which are not included in the claims folder.  The veteran's 
application stated that Dr. F.J. treated his ankle and foot 
in 1973-1974, physician G.B.'s July 1981 letter stated that 
the veteran had been hospitalized at R.M. Hospital, physician 
A.L.'s May 1998 letter stated that the veteran had been 
followed by physician G.B. until September 1990 and that the 
veteran was to undergo nerve conduction studies in 1-2 
months, and the July 1998 notice of disagreement referred to 
a June 1998 report from the R. Neurological Center.  
Therefore, the VA has a duty to assist because the record 
does not show that the RO requested or obtained the 
referenced medical records from these health care providers.  
See 38 U.S.C.A. § 5107(a) (West 1991).  

Moreover, the current medical evidence in the record warrants 
additional development.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 4.2 (1999) (where a diagnosis is 
not supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes); see also Green v. 
Derwinski, 1 Vet. App. 121 (1992).  In this case, although 
the evidence shows that CMTD first manifested during service, 
the medical evidence does not  show whether CMTD progressed 
during service at a greater rate than normally expected due 
to the physical demands upon the veteran.  See VA General 
Counsel Precedent Opinion 67-90, 55 Fed. Reg. 43253 (1990).  

In order to extend to the veteran every equitable 
consideration and to ensure that the veteran's due process 
rights are fulfilled, this case is REMANDED for the following 
development:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence, which may support his 
contentions on appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Any 
evidence received from the veteran should 
be made part of the claims folder.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for CMTD since 1968.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

3.  Thereafter, the RO should schedule a 
VA examination, to include any tests or 
specialists examinations that the VA 
examiner deems necessary. The claims file 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to completion of the 
opinion, and the opinion must be 
annotated in this regard.  The 
examiner(s) should also take specific 
note of the veteran's reported and 
documented medical history.  
After reviewing the claims folder and 
this remand, the examiner should render 
an opinion addressing the following 
questions: 

(a).  Does the clinical data of record 
support a diagnosis of CMTD?  (1) If no, 
please so state.  (2) If yes, based 
solely on the evidence of record, is it 
at least as likely as not that any of the 
disorders present are related to service?  
If related to service, is it at least as 
likely as not that the disorders present 
progressed during service at a greater 
rate than normally expected due to 
physical demands upon the veteran?   (3) 
Please discuss all reasons and rationale 
for any conclusions reached.  

(b).  If the record supports a diagnosis 
of CMTD, please provide an opinion as to 
whether the veteran's symptoms are 
related to any other disorder of record.  

4.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  The RO should then review the 
veteran's claims folder and should fully 
address the issues for entitlement to 
service connection for CMTD.  All 
pertinent law, regulations, and United 
States Court of Appeals for Veterans 
Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court") decisions 
should be considered.  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which includes all pertinent law 
and regulations, and a full discussion of 
action taken on the veteran's claim, 
consistent with the Court's instruction 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.  

6.  Thereafter, the case should be 
returned to the Board, if in order, after 
compliance with customary appellate 
procedures.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted. No action is required 
of the veteran until he is notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals






